Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the limitation “wherein each of the plurality of markers is embedded within one the plurality of fiber bundles” is unclear.  The term “within one the plurality of fiber bundles” doesn’t make grammatical sense.  Correction is required. 
With respect to claim 6, the limitation “the plurality of markers are defined in a design of the printed circuit board” is undefined.  The printed circuit board design is not part of the apparatus and cannot serve to limit the claimed plurality of markers without being unclear. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. “Statistical Analysis of Fiber Weave Effect over Differential Microstrips on Printed Circuit Boards”. 
With respect to claim 1, Zhang discloses a woven glass fiber composite comprising:
A fiber weave for use in printed circuit board, the fiber weave comprising a plurality of fiber bundles woven to form the fiber weave (Figure 1, Page 1, first column, bottom, fiber bundle = fiber glass lines)
A plurality of markers located in a portion of the plurality of fiber bundles (Figure 1, markers = copper trace)
Wherein the plurality of markers and locations of the plurality of markers in the fiber weave are identifiable with an optical inspection tool (Copper can be seen with optical inspection tool)

With respect to claim 8, Zhang discloses all of the limitations as applied to claim 1 above.  In addition, Zhang discloses:
A plurality of fiber bundles woven to form a fiber weave (Figure 1, page 1, column 1)
A plurality of markers located at a specified interval from one another in the fiber weave and are identifiable to assess a fiber weave skew (Figure 1, page 1, column 1, markers = copper trace) 

With respect to claims 2-7 and 9-14, Zhang discloses the limitations as applied to claim 1 above.  In addition, Zhang discloses:
The plurality of markers are located at specified intervals across the plurality of fiber bundles (Figure 1, copper line is placed precisely, Page 2, first column)
The plurality of markers are located in the plurality of fiber bundles in a warp direction and fill direction (Page 2, Case 2)
Each of the plurality of markers is embedded within one the plurality of fiber bundles, and wherein each of the plurality of fiber bundles comprises a glass bundle (Figure 1, wherein plurality of bundles = top 3 horizontal glass lines, and bottom 3 horizontal glass lines, one marker in each grouping)
Each of the plurality of markers comprises a colored strand (copper is a color)
The plurality of markers are defined in a design of the printed circuit board are etched with a specified number of bundles of the plurality of fiber bundles therebetween (Page 2, column 1, “due to the periodical pattern of the fiber weaves… Figure 3)
The plurality of markers are located at a specified distance/intervals from one another in the fiber weave (Page 1, first column, copper traces (differential pair) are placed with respect to each other, i.e. at a specified distance and interval)
The specified interval includes a specified number of fiber bundles therebetween two adjacent markers of the plurality of markers (Page 2, Figure 2 and 3, Case 1, wherein fibers are measured with respect to the distance between traces)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Statistical Analysis of Fiber Weave Effect over Differential Microstrips on Printed Circuit Boards” in view of Bisson et al. U.S. Publication 2017/0339780. 
With respect to claim 15, Zhang discloses all of the limitations as applied to claims above.  Specifically, Zhang discloses the plurality of markers are a copper trace which is also the differential pair trace (Figure 1). However, Zhang fails to mention a plurality of routing traces also on the printed circuit board, although this is well known in the art. 
Bisson discloses a spread weave induced skew minimalization comprising:
Each of the plurality of markers is a differential pair trace etched into the fiber weave together with a plurality of routing traces of a printed circuit board (Figure 9, wherein the differential pair 904 is the copper trace and the plurality of other lines are the plurality of routing traces)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the plurality of routing traces since these are typical components on a circuit board and would be understood to one of ordinary skill in the art to already be present on the board of Zhang. 

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gorbatikh et al. “On localization of carbon nanotubes in woven glass fiber/epoxy composites and its effect on tensile properties” disclose carbon nanotubes as markers through the fiber weave. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Primary Examiner, Art Unit 2877